Citation Nr: 1706285	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-44 447 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for menstrual cramps.

2.  Entitlement to service connection for menstrual cramps.  

3.  Entitlement to service connection for a right leg length reduction, to include as secondary to a service-connected lumbosacral strain.  

4.  Entitlement to a rating in excess of 20 percent for a service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 (denying the Veteran's request to re-open her claim for entitlement to service connection for menstrual cramps and her claim for an evaluation in excess of 20 percent for her service-connected lumbosacral strain) and May 2008 (denying entitlement to service connection for a right leg length reduction) rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the undersigned Veterans Law Judge at an October 2016 Board hearing and a transcript of this hearing is of record.  

In a November 2007 rating decision, the RO increased the Veteran's disability rating for her service-connected lumbosacral strain from noncompensable to 20 percent disabling effective May 25, 2007, the date of the Veteran's claim.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for menstrual cramps, entitlement to service connection for a right leg length reduction, and entitlement to a rating in excess of 20 percent for a service-connected lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2006 rating decision denied entitlement to service connection for menstrual cramps.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.  

2.  The evidence added to the record since the last rating decision in May 2006 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for entitlement to service connection menstrual cramps, and creates a reasonable possibility of an allowance of the claim. 


CONCLUSIONS OF LAW

1.  The May 2006 rating decision that denied the claim for service connection menstrual cramps is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for menstrual cramps.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).

The Veteran contends that her claim for entitlement to service connection for menstrual cramps should be reopened due to her submission of evidence that had not been previously considered.  For the reasons that follow the application to reopen is granted. 

In a May 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for menstrual cramps because the Veteran did not have a diagnosis of endometriosis confirmed by laparoscopy.  The RO also noted that the Veteran had previously been diagnosed with HPV but that her most recent PAP was normal.    

The Veteran was notified of the May 2006 rating decision and of her appellate rights.  She did not appeal this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the May 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the May 2006 rating decision included the Veteran's service treatment records (STRs), VA treatment records, and lay statements.

The Veteran submitted her current application to reopen her claim on May 25, 2007.  In a November 2007 rating decision, the RO declined to reopen the claim.  The Veteran was provided notice of that decision the same month.  

The Veteran submitted VA treatment records showing an ongoing treatment for menstrual cramps as well as a diagnosis of HPV.  The Board finds that the evidence received since the May 2006 rating decision is new and material evidence.  The VA treatment records are new in they have not previously been considered.  The evidence is material in that it relates to an unestablished fact, whether the Veteran has a currently diagnosed disorder associated with her menstrual cramps, and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's application to reopen her claim for service connection for menstrual cramps is granted.  


REMAND

The Veteran's claim for entitlement to service connection for menstrual cramps is reopened however; the Board cannot procced to consider the claim on the merits before additional development is completed.  

The Veteran's most recent VA examination for menstrual cramps occurred in April 2006.  The examiner concluded that the Veteran "most likely" developed endometriosis while on active duty.  The examiner stated that despite a negative laparoscopy in 2002 that endometriosis can be a "chronically progressive disease."  The Board finds the April 2006 VA examination alone to be insufficient to adjudicate the Veteran's claim on the merits.  The April 2006 VA examiner noted the Veteran was at high risk for HPV and June 2015 VA treatment record noting the Veteran's diagnoses of HPV.  A medical opinion is needed to address the significance, if any, of the April 2006 examiner's reference to the risk of HPV.  The Veteran also testified at her October 2016 Board hearing that she had a B-12 deficiency as a result of heavy bleeding which was not addressed by the examiner.  Moreover, the Veteran's VA treatment records contained repeated notations of the Veteran reporting a menstrual disorder prior to her enlistment.  See April 2006 VA examination, November 2006 VA treatment record, August 2011 VA treatment record, and July 2014 VA examination.  A VA examiner has not addressed the possibility of the Veteran's menstrual cramp disorder pre-existing her active service.  Therefore, a new examination which addresses the above must be obtained. 

Additionally, the Veteran's active service contained Persian Gulf War service.  Persian Gulf War Veterans are entitled to service connection for certain chronic disabilities, to include menstrual disorders, which cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  The qualifying chronic disabilities include (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d).  The Veteran was previously provided with a Gulf War examination in October 2014; however, the examiner did not address the Veteran's complaints of a menstrual disorder.  Therefore, a VA examination which addresses whether the Veteran's menstrual cramps represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian gulf service must be obtained. 

The Veteran is seeking service connection for a right leg reduction, to include as secondary to her service-connected lumbosacral strain.  The Veteran most recently received an October 2015 VA examination.  The examiner measured the Veteran's legs and noted the difference in length is negligible, would be considered physiologic, and was not a discernible discrepancy.  The Veteran offered credible testimony at her October 2016 hearing that the October 2015 VA examiner did not properly measure her legs.  Therefore, the Board finds the October 2015 VA examination inadequate as the examiner did not properly measure the Veteran's leg and therefore based their opinion on an inaccurate finding.  Moreover, the examiner did not properly address whether the Veteran's right leg reduction could be etiologically related to her service-connected lumbosacral strain.  The Board also notes that the Veteran has been service-connected for fibromyalgia for widespread musculoskeletal pain and paresthesia.  However, a VA examiner has not addressed whether the Veteran's right leg reduction could be etiologically related to her service-connected fibromyalgia.  Therefore, a new VA examination must be obtained.  

The Veteran is also seeking a rating in excess of 20 percent for her service-connected lumbosacral strain.  The Veteran most recently received an October 2015 VA examination.  The Veteran testified at her October 2016 hearing that the range of motion results were inaccurate because the VA examiner forced her to move further than she was comfortable with.  Therefore, the Board finds the October 2015 VA examination inadequate as it does not reflect an accurate picture of the Veteran's range of motion.  Additionally, the Veteran testified that she had a syrinx on her spine that was a manifestation of her lumbosacral strain.  However, the October 2015 VA examiner did not address whether the Veteran's syrinx was a manifestation of her lumbosacral strain.  Therefore, a new VA examination which adequately addresses the severity of all manifestations of the Veteran's service-connected lumbosacral strain must be obtained.  

Additionally, 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in October 2015 included range of motion testing for the back and noted no evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

The Veteran appears to be continuing to receive care at the Butler VA Medical Center (VAMC).  However, the Veteran's claims file only contains VA treatment records dated up to December 2016.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any dated after December 2016.   

2.  After completing the above arrange for the Veteran to undergo an appropriate VA examination in connection with her claim for entitlement to service connection for a menstrual cramp disorder.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a)  Please diagnose any present menstrual disorders to include HPV and endometriosis. 

The examiner should consider and discuss as necessary the following:

(i)  The June 2015 VA treatment record noting a diagnosis of HPV; and 

(ii)  The Veteran's October 2016 Board hearing testimony indicating her B-12 deficiency was a result of heavy bleeding.  

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the signs or symptoms of the Veteran's menstrual disorder represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian gulf service?

(c)  If the answer to (b) is no, does the evidence of record clearly and unmistakably show that the Veteran had a menstrual disability that existed prior to her entry onto active duty?

The examiner should consider and discuss as necessary the following:

(i)  An April 2006 VA examination noting the Veteran reported having ovarian cysts at age 16;

(ii)  A November 2006 VA treatment record noting the Veteran reported being prescribed oral contraceptives due to menstrual cramping at age 16;

(ii)  An August 2011 VA treatment record noting the Veteran had a history of ovarian cysts and ruptures as early as age 16; and

(iii)  A July 2014 VA examination for irritable bowel syndrome noting the Veteran reported she had heavy periods for all of her life.  

(d)  If the answer to (c) is yes, does the evidence of record clearly and unmistakably show that the preexisting menstrual disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

Please identify any such evidence with specificity.  

(e)  If the answer to either (c) or (d) is no, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed menstrual disorder is etiologically related to the Veteran's active service?  

The examiner should consider and discuss as necessary the following: 

(i)  The Veteran's September 2000 and March 2001 STRs noting treatment for endometriosis; and 

(ii)  The Veteran's October 2015 VA examination for PTSD noting the Veteran experienced military sexual trauma.  

The examiner should set forth a complete rationale for all findings and conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Arrange for the Veteran to undergo an appropriate VA examination in connection with her claim for entitlement to service connection for right leg length reduction.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a)  Does the Veteran have a right leg length reduction?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed right leg length reduction is etiologically related to the Veteran's active service?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right leg length reduction is caused by or aggravated by the Veteran's service-connected lumbosacral strain?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right leg length reduction is caused by or aggravated by the Veteran's service-connected fibromyalgia?

The examiner should set forth a complete rationale for all findings and conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for a VA examination to determine the current severity of her lumbosacral strain.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the lumbosacral strain.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

The examiner should specifically address whether the Veteran's syrinx and leg numbness are manifestations of her lumbosacral strain.  

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and her representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


